     Case 2:20-cv-00781-TLN-CKD Document 19 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE ANGELO GITTENS,                            No. 2:20-cv-00781-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    LOS ANGELES SUPERIOR COURT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff Duane Angelo Gittens (“Plaintiff”), a state prisoner proceeding pro se, has filed
19   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On December 3, 2020, the magistrate judge filed findings and recommendations herein
22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the
23   findings and recommendations were to be filed within fourteen days. (ECF No. 18.) Plaintiff has
24   not filed objections to the findings and recommendations.
25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602
26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
28
                                                       1
     Case 2:20-cv-00781-TLN-CKD Document 19 Filed 01/15/21 Page 2 of 2


 1            Having reviewed the file, the Court finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. The findings and recommendations filed December 3, 2020 (ECF No. 18), are

 5   ADOPTED IN FULL; and

 6            2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.

 7   41(b).

 8            IT IS SO ORDERED.

 9   DATED: January 14, 2021

10

11

12                                                             Troy L. Nunley
13                                                             United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
